El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
A instancia de la demandante la corte inferior dictó sen-tencia sobre las alegaciones en un pleito sobre un pagaré por la cantidad mencionada en la demanda.
El demandante alegaba la expedición, entrega y falta de pago de un pagaré suscrito ante un notario público y co-piaba el pagaré literalmente en el cuerpo de la demanda.
La contestación sin jurar admitió la expedición y auten-ticidad del pagaré. Artículo 119 del Código de Enjuicia-miento Civil; Chiqués v. Polo, 15 D.P.R. 274; Bennet v. Boschetti, 31 D.P.R. 855. Pero el demandado negaba la en-trega y falta de pago del pagaré y alegaba que no existía deuda alguna entre ellos.
• Habiendo sido trabada la contienda en esta forma, in-cumbía a la demandante por lo menos probar que poseía el pagaré. Por consiguiente fué erróneo dictar una sentencia sobre las alegaciones. Davanay v. Eggenhoff, 43 Cal. 395; Martin v. Porter, 84 Cal. 476, 479, 24 Pac. 109, Derby v. Jackman, 89 Cal. 1, 3, 26 Pac. 610.

La sentencia apelada debe ser revocada.